Citation Nr: 0533825	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  04-16 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran





INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1956 to August 1959.

In August 1972, the veteran claimed entitlement to service 
connection for a right knee disability.  His claim was denied 
by the Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma (the RO), and he duly appealed. 
Service connection for a right knee disability was denied by 
the Board of Veterans' Appeals (the Board) in a decision 
dated March 28, 1973. 

The veteran subsequently attempted to reopen his claim on a 
number of occasions, without success.  In March 1999, the RO 
informed him that his latest attempt to reopen his claim for 
service connection for a right knee disability could not be 
entertained because he had not submitted new and material 
evidence which was sufficient to reopen the claim.  The 
veteran was informed of his appeal rights.  He did not 
appeal.

In November 2002, the veteran again requested that his claim 
be reopened.  
In January 2003, the veteran was informed by letter from the 
RO that      
He had not submitted new and material evidence which was 
sufficient to reopen the claim.  He filed a notice of 
disagreement in November 2003 and, after the RO issued a 
statement of the case (SOC) in March 2004, he perfected his 
appeal by filing a substantive appeal (VA Form 9) in April 
2004.

In September 2005, the veteran presented personal testimony 
at a videoconference hearing which was chaired by the 
undersigned Veterans Law Judge (VLJ).  A copy of the hearing 
transcript has been associated with the veteran's VA claims 
folder.

As will be discussed in greater detail below, the Board is 
reopening the veteran's claim of entitlement to service 
connection for a right knee disability based upon the 
submission of what it deems to be new and material evidence.  
The issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.
FINDINGS OF FACT

1.  In March 1999, the RO declined to reopen the veteran's 
previously denied claim of entitlement to service connection 
for a right knee disability.  The veteran did not appeal.

2.  The evidence added to the record since the March 2000 
rating decision includes an August 2003 medical report which 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1999 RO decision which declined to reopen the 
veteran's claim is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (2005).  

2.  New and material evidence has been received to reopen the 
claim of service connection for a right knee disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran ultimately seeks entitlement to service 
connection for a right knee disability.  As will be explained 
in greater detail below, the immediate concern of the Board 
is whether he has presented new and material evidence which 
is sufficient t to reopen his previously denied claim.


In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the March 2004 SOC of the pertinent law and 
regulations, of the need to submit new and material evidence 
on his claim, and of the particular deficiencies in the 
evidence with respect to his claim.  More significantly, two 
letters were sent to the veteran, in December 2002 and in 
February 2005, which were specifically intended to address 
the requirements of the VCAA.  Those letters explained in 
detail the elements that must be established in order to 
reopen the veteran's claim and to grant service connection; 
they enumerated the evidence already received; and, they 
provided a description of the evidence still needed to reopen 
the claim and to establish the required elements.  See, in 
particular, the February 12, 2005 VCAA letter, page 1.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  This was 
done in a section of the December 2002 VCAA letter entitled 
"What Will We Do To Assist You?' and in a  section of the 
February 2005 VCAA letter entitled "VA is responsible for 
getting the following evidence:"  In substance, these 
letters informed the veteran that  VA would obtain evidence 
kept by the VA and any other federal government agency.  The 
letters also informed the veteran that VA would request 
private treatment records, if the veteran provided sufficient 
information.  See the December 2002 VCAA letter, page 3, and 
the February 2005 VCAA letter, page 4.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The December 2002 VCAA letter 
specifically informed the veteran that it was his 
responsibility to furnish private medical records, employment 
records, and the like.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).   The December 2002 VCAA stated:  "Tell 
us if you know of any additional evidence you would like us 
to consider for the conditions(s) addressed by this claim."  
The Board believes that this request substantially complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
conveyed to the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  In addition, the February 2005 VCAA letter informed the 
veteran in no uncertain terms that "If you have any evidence 
in your possession that pertains to your claim, please let us 
know."      

The Board finds that the two VCAA letters properly notified 
the veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
is necessary to substantiate the claim, and properly 
indicated which portion of that information and evidence is 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

In addition, it is clear that the veteran, who has been 
pursuing this claim for over three decades, is aware of what 
is required of him., in fact submitted lay and medical 
evidence in support of his claim to reopen.  

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. 

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004). The veteran has been represented by his service 
organization.  He requested a hearing before a Veterans Law 
Judge, which was held in September 2005.  The Board 
accordingly finds that due process considerations have been 
satisfied.

Accordingly, the Board will move on to a discussion of the 
issue on appeal.



Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a).]  
The veteran filed his claim to reopen in November 2002, after 
that date.  Therefore, the current version of the law, set 
out in the paragraph immediately following,  is applicable in 
this case.  

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Factual background

Service medical records reveal that the veteran hurt his 
right knee while skiing in January 1958.  Whirlpool therapy 
(three sessions) was prescribed.  The remainder of the 
veteran' service medical records, including his separation 
physical examination, were pertinently normal.  In an 
accompanying report of medical history, the veteran denied 
knee problems.  

In March 1960, shortly after leaving service, the veteran 
filed an initial claim with VA for service connection.  He 
did not mention his knee.  His initial claim for service 
connection for a right knee disability came in August 1972.  
In connection with a September 1972 VA compensation and 
pension (C&P) physical examination, the veteran complained of 
right knee  pain and giving way.  The examiner stated, after 
examination of the right knee, "No disease found."  The RO 
denied the claim, and the veteran appealed to the Board.    

In March 1973, the Board denied the veteran's claim.  The 
Board noted that the service medical records indicated only 
instance of a knee injury, treated with whirlpool, and that 
the separation physical examination was pertinently normal.  
In addition, the Board observed that there was no medical 
evidence of any right knee disability. 

As was noted in the Introduction, the veteran attempted to 
reopen his claim on a several occasions thereafter.  The bulk 
of the evidence submitted in support of his claim consisted 
of his own contentions that he had a knee problem which was 
due to the skiing incident in service.  Of record was a 
January 1977 Medical Certificate (VA Form 10-10m), in which 
the examining physician stated "I don't see anything wrong 
with the knee but the limp."  However, a June 1977 private 
medial report contained the physician's impression that the 
veteran "has a chronic knee injury which is probably 
cartilogous in origin, and that this injury has grown 
progressively more disabling over the years."

The veteran's attempts to reopen were denied by the RO in 
March 1978, May 1995 and March 1999, all on the basis that he 
had not submitted new and material evidence which is 
sufficient to reopen his claim.

Evidence submitted since the last final RO decision in March 
1999 will be discussed below.

Analysis

It is the Board's responsibility to determine whether new and 
material evidence has been received which is sufficient to 
reopen the veteran's claim, which was last finally denied in 
March 1999.

The bulk of the recently submitted evidence consists of the 
veteran's reiterations of his contention that he has a right 
knee disability due to the skiing injury in service.  Such 
contentions have been advanced for decades and obviously are 
not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Further, such lay statements as to medical matters are not 
competent and cannot be considered new and material. Indeed, 
in Moray v. Brown, 5 Vet. App. 211 (1993), the United States 
Court of Appeals for Veterans Claims (the Court) noted that 
lay persons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186 (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."

A review of the record indicates that the additional evidence 
received since the
last final decision includes a report from K.M.G., M.D. dated 
in August 2003.  The veteran reported that his knee had hurt 
since the skiing injury since 1958.  
Dr. G. stated in pertinent part as follows: 

It sounds to me as if he had a chondral injury to the 
back side of the patella when he struck the tree.  I 
think this is what has caused some significant 
chondromalacia of the knee.  X rays were obtained today 
that show some mild degenerative changes with some very 
mild medical joint narrowing.

The RO denied the veteran's claim to reopen because, in its 
opinion, "The most recent medical evidence from Dr. [G.] 
does not gove a definitive nexus or link between the injury 
to the right knee in 1958 and the current conditions found in 
your right knee."  See the SOC dated March 20, 2004.  The 
Board disagrees with that conclusion, to some extent.  

First, there is no requirement that a "definitive" nexus be 
presented on behalf of the veteran.  The standard contained 
in 38 C.F.R. § 3.156 is that the additionally received 
evidence "relates to an unestablished fact necessary to 
substantiate the claim"  Such is the case here.  Dr.G.'s 
opinion deals with two elements which had not been 
established: current disability and medical nexus.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, which is clearly 
the case here.  Finally, the new evidence must "raise a 
reasonable possibility of substantiating the claim."  The 
medical opinion of Dr, G. arguably does just that.

For reasons stated in the remand portion this decision, the 
Board does not find Dr. G.'s opinion to be dispositive of the 
issue of service connection for the right knee disability.  
However, in order to reopen the claim, the opinion does not 
need to be definitive or dispositive.  The opinion merely has 
to satisfy the requirements of 38 C.F.R. § 3.156 (2005).  
This opinion does so.  Accordingly, the recently submitted 
evidence being both new and material, the veteran's claim is 
reopened.  

Additional comments

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
For the reasons explained in the remand section below, the 
Board finds that additional development is necessary before 
the Board may proceed to a decision on the merits of the 
reopened claim.

In addition, the standard of review changes at this point.  
See 38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  In evaluating the evidence and rendering a decision 
on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In other 
words, Dr. G.'s opinion may no longer be treated in isolation 
form the larger record.

Although the evidence discussed above is adequate for the 
limited purposes of reopening the claim, this does not make 
it sufficient to allow the grant of the benefits sought.  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)  
[material evidence is evidence that would contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the 
claim]. 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a right knee disability 
is reopened.  To that extent only, the appeal is allowed. 


REMAND

After having carefully considered the matter, the Board 
believes that additional evidentiary development is in order.  

Reasons for remand

VA outpatient treatment records

During his September 2005 personal hearing, the veteran 
testified that he initially received medical treatment for a 
right knee disability at the VA medical facility in Bonham, 
Oklahoma in 1972.  See page 4 of the hearing transcript. It 
is unclear whether any attempt has been made to identify and 
secure such records.

VA examination and medical opinion

In addition, the Board finds that a VA medical opinion is 
necessary.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005); see also Charles v. Principi, 16 Vet. 
App. 370 (2002).

The opinion of Dr. G., and also the 1977 report of Dr. 
R.E.E., M.D., are flawed in that they were based on the 
veteran's own self reports of continual knee pain since 1958.  
The two health care givers' comments concerning the etiology 
of the veteran's knee disability were not informed by his 
medical records, which show one isolated report of a knee 
injury in service; a negative separation physical 
examination; no complaints of knee problems for over a decade 
after service (notwithstanding his filing claims for other 
disabilities claimed to have been incurred during service); 
and the pertinently negative September 1972 and  January 1977 
medical reports.   

The Board therefore finds that a VA medical examination and 
opinion is necessary.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) [the duty to assist includes "the conduct of 
a thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one"].
 
This appeal is therefore REMANDED to the Veterans Benefits 
administration (VBA) for the following actions:

1.  VBA should attempt to locate the records of 
1972 treatment 
for the right knee disability from the VA medical 
facility in Bonham, Oklahoma, which were referenced 
by the veteran during his September 2005 hearing.  
If such records are located, they should 
be associated with the veteran's VA claims folder.  
If efforts to locate such records are not 
successful, this should be noted in the veteran's 
VA claims folder. 

2.  The veteran should be scheduled for a VA 
examination
in order to determine the nature and etiology of 
his claimed 
right knee disability.  The veteran's VA claims 
folder and a 
copy of this REMAND should be sent to the examiner 
for 
review.  After examining the veteran and carefully 
reviewing 
the pertinent medical history, the examiner should 
render an 
opinion as to whether it is as likely as not that 
any currently 
diagnosed knee disorder is related to his military 
service, in 
particular the January 1958 skiing accident.  The 
report of the examination should be associated with 
the veteran's VA claims folder.

3.  After undertaking any additional evidentiary or 
procedural development which it deems to be 
necessary, VBA should then readjudicate the 
veteran's claim on a de novo basis.  If the 
decision is unfavorable to the veteran, a 
supplemental statement of the case should be 
issued, and the veteran and his representative 
should be accorded the opportunity to respond.  The 
veteran's claims folder should then be returned to 
the Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).

The Board intimates no opinion, legal or factual, with 
respect to the ultimate outcome of this appeal.




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


